Per curiam.
The application for supersedeas is based upon the overruling of a motion for change of venue. The trial judge denied the supersedeas on October 16, 1972, and the defendant filed a notice of appeal on the same date from the judgment denying the motion for change of venue. No certificate of immediate review has been granted. The overruling of the motion for change of venue is an interlocutory order which is not an appeal-able judgment absent a certificate of review. Code § 27-1202, as amended (Ga. L. 1972, pp. 536, 537); Brooks v. State, 229 Ga. 593; McCurley v. State, 126 Ga. App. 335 (190 SE2d 631); Rucker v. State, 124 Ga. App. 491 (184 SE2d 228).
It is ordered that the application for supersedeas be hereby denied.

Supersedeas denied.


Bell, C. J., Hall, P. J., and Eberhardt, P. J., concur.